Title: To George Washington from Colonel Israel Shreve, 4 May 1778
From: Shreve, Israel
To: Washington, George


                    
                        Sir
                        Evesham [N.J.] May 4th 1778.
                    
                    Since I Wrote yesterday I have been better Informed as to the Enemys Situation at Coopers Point near the Ferrys, Several Gentlemen that was at the Ferrys when the Enemy Crossed, and Rode Down again in the afternoon within Sight of their Centin⟨els⟩.
                    they Landed Early in the morning Said to be two thousand Commanded by Sir Wm Erskin, an inhabitant that they took at Landing, Since Set at Liberty Informs, he Saw a Large Number of intrenching tools they Brought over, in the afternoon they were forageing the uper Side Coopers Creek five miles from the River; a Number of horse was with the forageing party.
                    we now Suppose they will fortify the point, and Endeavour to Ravage the Country, which as yet abounds in provisions far beyond Expectation.
                    They will Cover the Disaffected who Chuses hard Money for their produce, I Shall be obliged to keep my Small fource Divided as we Shall have Billingsport and those at the point to Watch.
                    If your Excy Could Spare one Brigade it mig⟨ht⟩ Save a Country from Ravage, that otherwise can Nearly furnish provisions for that Brigade.
                    If the Enemy Should attempt to march and Distroy Batsto furnice, and the Vessels at the port of Eggharbour they might Accomplish it in four Days with foot, and in ⟨Less⟩ time with a party of horse, which they may now Land under Cover. I hope your Excy will Excuse my mentioning these facts, which is Submited by your Humble Servt
                    
                        I. Shreve Colo:
                    
                